UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 04-7864



LANCE D. STURGIS,

                                            Petitioner - Appellant,

          versus


J. MICHAEL STOUFFER; ATTORNEY GENERAL FOR THE
STATE OF MARYLAND,

                                           Respondents - Appellees.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. Roger W. Titus, District Judge. (CA-04-
712-8-RWT)


Submitted:   Mary 12, 2005                   Decided:   May 17, 2005


Before TRAXLER, KING, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Lance D. Sturgis, Appellant Pro Se.      John Joseph Curran, Jr.,
Attorney General, Anne Norman Bosse, OFFICE OF THE ATTORNEY GENERAL
OF MARYLAND, Baltimore, Maryland, for Appellees


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Lance D. Sturgis, a state prisoner, seeks to appeal the

district court’s order dismissing his petition filed under 28

U.S.C. § 2254 (2000) as time-barred under 28 U.S.C. § 2244(d)(1)

(2000).    The order is not appealable unless a circuit justice or

judge     issues   a   certificate    of     appealability.           28   U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”    28 U.S.C. § 2253(c)(2) (2000).          A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

his constitutional claims are debatable and that any dispositive

procedural rulings by the district court are also debatable or

wrong.     See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d
676, 683 (4th Cir. 2001).          We have independently reviewed the

record    and   conclude   that   Sturgis    has   not   made   the    requisite

showing. Accordingly, we deny a certificate of appealability, deny

Sturgis’s motion for summary judgment, and dismiss the appeal.                We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                       DISMISSED




                                     - 2 -